Citation Nr: 0736570	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-28 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Jimmie Orr, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in June 2007; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  A December 1999 rating decision denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for hypertensive vascular disease; that decision 
was not appealed, and is final.

2.  The additional evidence received since the time of the 
final December 1999 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hypertensive vascular 
disease.

3.  The veteran's service medical records show no evidence of 
obstructive sleep apnea.

4.  The veteran has a current diagnosis of obstructive sleep 
apnea.

5.  The evidence of record does not relate the veteran's 
obstructive sleep apnea to service, or to any service-
connected disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertensive vascular disease is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Obstructive sleep apnea was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for hypertension, and his 
claim for service connection for sleep apnea, to include as 
secondary to a service-connected disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in January 2003 
satisfied the duty to notify provisions; additional letters 
were sent in March 2006, January 2007, and May 2007.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  To that end, the veteran was not provided with 
specific notice of the evidence needed to reopen his claim, 
as required by Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
On several occasions, the veteran has acknowledged that he 
has no additional information to submit on behalf of his 
claim.  Additionally, the veteran has testified before the 
Board with respect to the issues on appeal twice, in May 2006 
and in June 2007.  Finally, the March 2007 supplemental 
statement of the case specifically discussed what evidence 
was needed to reopen his claim, and sufficient time has 
elapsed in which the veteran could submit such additional 
evidence.  Accordingly, the Board finds that the veteran was 
not prejudiced in his regard.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran with respect to the sleep apnea claim, as none 
was required.  See 38 C.F.R. § 3.159(c) (4).  Additionally, 
the Board also notes that although a VA examination was not 
conducted with respect to the veteran's claim to reopen the 
issue of entitlement to service connection for hypertensive 
vascular disease, VA is not required to obtain an examination 
for a claim to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

New and Material Evidence: Hypertensive Vascular Disease

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2007).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for hypertensive vascular 
disease was filed in August 2002.  Therefore, the current, 
amended regulation applies.  

The RO declined to reopen the veteran's claim for service 
connection for hypertensive vascular disease in December 
1999, and notified the veteran of the decision that same 
month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matters under consideration in this case at that time 
were whether new and material evidence had been submitted to 
show that the veteran had a diagnosis of hypertensive 
vascular disease in service or to a compensable degree within 
one year of service separation, and whether any hypertensive 
vascular disease currently shown was related to the veteran's 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the December 1999 rating decision which is relevant to, and 
probative of, that matter.

The evidence of record at the time of the December 1999 
rating decision relevant to the veteran's claim for service 
connection for hypertensive vascular disease included his 
service medical records, the May 1970 VA examination report, 
and VA outpatient treatment records dated from April 1998 to 
July 1999.  The additional evidence added to the record since 
the December 1999 rating decision includes VA outpatient 
treatment records dated from May 1998 to December 2002, March 
2003 to April 2003, and June 2003 to March 2007; private 
treatment records dated in May 2003, and from November 2004 
to January 2005; and the transcripts from the May 2006 and 
June 2007 hearings before the Board.

The RO declined to reopen the veteran's claim for entitlement 
to service connection for hypertensive vascular disease in 
December 1999.  At that time, there was no evidence that the 
veteran had hypertensive vascular disease in service, or to a 
compensable degree within one year of service separation, and 
that continues to be the case.  The record contains extensive 
evidence of both private and VA outpatient and inpatient 
treatment for hypertensive vascular disease and coronary 
artery disease, among other conditions.  Specifically, VA 
inpatient treatment for chest pain and shortness of breath 
occurred in March 2000 and October 2001, following the 
veteran's March 1999 heart catheterization and angioplasty.  
Subsequent treatment included a September 2004 stent 
placement; a December 2004 heart catheterization at a private 
hospital; a pacemaker installation in January 2005; and 
August 2006 inpatient treatment for unstable angina and 
coronary artery disease, at which time heart catheterization 
and angiography were accomplished.  

However, despite all of this treatment after service, the 
evidence submitted since the December 1999 rating decision 
does not contain any evidence that the veteran had 
hypertensive vascular disease in service or to a compensable 
degree within one year of service separation.  To that end, 
the Board notes the May 1970 VA examination report which 
notes that the veteran denied a previous history of heart 
disorder, chest pain, or high blood pressure.  Further, the 
evidence submitted since the December 1999 rating decision 
does not contain an opinion linking the veteran's 
hypertensive heart disease to his military service.  

Although the veteran testified at his recent hearing that he 
had complained of chest pain in service, this is not 
supported by the service medical records and the Board finds 
no persuasive evidence to suggest that that there are missing 
medical records.  The veteran denied high blood pressure on a 
dental questionnaire in service in April 1968, and he denied 
any history of chest pain or hypertension at separation.  In 
this regard, the veteran contends that he was not asked 
(transcript at p. 15), but he also did not contend that he 
had any elevated blood pressure readings in service 
(transcript at p. 23).  

In any event, no abnormal blood pressure readings were 
reported in service and no medical evidence has been 
introduced to suggest that any complaints of chest pain in 
service, assuming for discussion that the veteran was seen 
for such complaints, were related to hypertension given all 
the available evidence.  The veteran's testimony is not 
competent to make this link.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (stating that lay persons are 
"generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms"), aff'd, 142 F.3d 1434 (Fed.Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons may provide eye-witness account of 
medical symptoms but that opinion of medical professional is 
necessary to provide probative diagnosis as to the cause of 
an appellant's disability).  

Accordingly, although the evidence received since the 
December 1999 rating decision is "new," as it had not been 
previously considered by VA, it is not "material," as it 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  Thus, the issue of entitlement to service 
connection for hypertensive vascular disease is not reopened.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Obstructive Sleep Apnea

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be established on a secondary basis for a 
disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that his obstructive sleep apnea, first diagnosed in June 
2002 after a VA sleep study, is directly related to service.  
Instead, the veteran argues that it is related to a service-
connected disorder; he specifically claims that his 
obstructive sleep apnea is proximately related to his 
hypertensive vascular disease.  To that end, there is no 
medical evidence of obstructive sleep apnea in the veteran's 
service medical records, and none that relates the veteran's 
obstructive sleep apnea directly to his military service or 
to any incident therein.  

The evidence of record also does not show that the veteran's 
obstructive sleep apnea is proximately related to a service-
connected disorder.  Initially, the Board notes that the 
above decision declined to reopen the veteran's claim for 
service connection for hypertensive vascular disease.  Thus, 
the issue of whether the veteran's obstructive sleep apnea is 
related to his hypertensive vascular disease is moot.  
Further, service connection is currently in effect for 
blepharitis, an eye disorder, noncompensably evaluated.  To 
that end, there is no evidence that the veteran's 
hypertensive vascular disorder is proximately related to this 
condition.  To the extent that it can be considered a medical 
opinion, the veteran's VA physician noted in May 2006 that 
the veteran's morbid obesity was likely a factor in the 
severity of the veteran's sleep apnea.  This is the only 
opinion of record providing any nexus between the veteran's 
obstructive sleep apnea and another disorder.  Accordingly, 
absent evidence relating the veteran's obstructive sleep 
apnea to his military service, or to a service-connected 
disorder, service connection for obstructive sleep apnea is 
not warranted.

The Board has considered the veteran's testimony during his 
June 2007 hearing before the Board, as well as the written 
arguments submitted by him and his attorney with respect to 
his claim.  However, the veteran's opinion is not competent 
evidence of a nexus between his service-connected 
disabilities and his obstructive sleep apnea.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra, 2 Vet. App. 492, 494 (1992).

Because the evidence of record does not reflect that the 
veteran's obstructive sleep apnea is related directly to his 
military service, or is proximately related to a service-
connected disability, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for denied.

Service connection for sleep apnea is denied.



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


